Exhibit 10.2

 

CH2M HILL Companies, Ltd.
Amended and Restated Long Term Incentive Plan

ARTICLE I
INTRODUCTION

1.1



Establishment.  CH2M HILL Companies, Ltd., a Delaware corporation hereby amends
and restates the CH2M HILL Companies, Ltd. Long Term Incentive Plan (LTIP)
effective February 11, 2016 to award incentive compensation to eligible
Participants. This Plan amends, restates, and supersedes the CH2M HILL
Companies, Ltd. Amended and Restated Long Term Incentive Plan dated January 1,
2011.

1.2



Purposes.  The purposes of the Plan are to:

·



Reward a limited group of executives and senior leaders for the creation of
value in the organization through the achievement of financial and/or strategic
goals, and/or

·



Provide financial incentives to Plan Participants to incentivize their
contribution to the annual and long-term financial performance of the Company,
thereby increasing shareholder value.



ARTICLE II
DEFINITIONS

2.1



Affiliated Company means any corporation, limited liability company, partnership
or other business entity or division or department of an entity, having
employees to whom the Plan Sponsor has extended (with the acceptance of such
entity), and, if such ownership level is less than 50%, for legitimate business
reasons, the benefits of this Plan, or any successor entities of such an entity,
and in which the Plan Sponsor owns directly or indirectly at least 20% of the
entity.

2.2



Award means a grant of Stock Instruments and/or cash under the Plan.

2.3



Board means the Board of Directors of the Company.

2.4



CEO means Chief Executive Officer of CH2M HILL Companies, Ltd.

2.5



Change of Control.   For purposes of the Plan, a Change of Control will occur if
any one of the following events occurs:

a.



Any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total Fair Value of Company stock.  However, if
any one person or more than one person acting as a group, owns more than 50% of
the total Fair Value of Company stock, the acquisition of additional stock by
the same person or persons is not considered to cause a change in the ownership
of the Company (or to cause a change in the effective control of the Company).

b.



There is a change in the effective control of the Company.  A change in the
effective control of the Company occurs on the date that either:

i.



Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company that
represents 30% or more of the total voting power of Company stock; or

ii.



A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

c.



Any one person, or more than one person acting as a group, acquires ownership of
all or substantially all of the assets of CH2M HILL Companies, Ltd. 

d.



The stockholders of the Company approve a plan of liquidation or dissolution of
CH2M HILL Companies, Ltd. and such transaction is consummated. 







--------------------------------------------------------------------------------

 



For purposes of this definition “persons acting as a group” shall have the
following meaning:  Persons will not be considered to be acting as a group
solely because they purchased stock of the Company at the same time, or as a
result of the same public offering.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of ”change in the ownership of a
corporation” and “change in the effective control of a corporation” under
Section 409A of the Code.

2.6



Code means the Internal Revenue Code of 1986, as amended from time to time.

2.7



Committee means a committee established under Article V of the Plan.

2.8



Company means the Plan Sponsor.

2.9



Competitor means any engineering, program management, or construction company
engaged in any activities or business similar in material respects to CH2M HILL
business and/or listed among the top 25 companies on any ENR (Engineering News
Record) list of top industry leaders (for the year in question), where the
Company is listed in the top 25 companies on the list.

2.10



Disability means a disability of the Employee pursuant to which the Employee is
entitled to disability benefits from the long term disability program of the
Company or an Affiliated Company.

2.11



Employee means an individual who is employed by the Company or an Affiliated
Company.

2.12



Effective Date means the effective date of the Plan, which is January 1, 2011.

2.13



Participant means an Employee designated to be eligible to receive an Award
under the Plan as provided in Article III.

2.14



Performance-Based Compensation means compensation under an Award that is
intended to satisfy the requirements of Section 162(m) of the Code for
“qualified performance-based compensation” paid to a participant who is deemed a
“covered employee” within the meaning of Code § 162(m)(3).  Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
under Code § 162(m) does not constitute performance-based compensation for other
purposes, including for purposes of Code Section 409A.





--------------------------------------------------------------------------------

 



2.15



Plan or LTIP means the CH2M HILL Companies, Ltd. Long Term Incentive Plan.

2.16



Plan Sponsor means CH2M HILL Companies, Ltd.

2.17



Program means each three-year LTIP cycle.

2.18



Program Period means a period beginning on January 1st of the Program year and
completing 36 months thereafter (ex. January 1, 2009 through December 31, 2011).

2.19



Retirement means the termination of employment or significant reduction in hours
by the Participant on or after age 55, other than an involuntary termination for
cause, if the sum of the Participant’s age and years of service equals 65 or
more and, in all cases, that constitutes a ”separation from service” within the
meaning of Code § 409A. Prior to January 1, 2011, Retirement means the
termination of employment or significant reduction in hours by the Participant
on or after age 55 that constitutes a “separation from service” within the
meaning of Code § 409A.

2.20



Stock or Stock Instruments means CH2M HILL stock or stock equivalents granted
under the Plan.

2.21



Target Award means the target award amount established under the Plan for
Participants.

ARTICLE III
PARTICIPATION

The Committee, in its sole discretion and except as otherwise delegated pursuant
to Sections 5.3 and 5.4 below, shall designate the Employees who may participate
in the Plan for any Program Period from among the Employees of the Company or an
Affiliated Company.   Participation in the Plan will be on a Program Period by
Program Period basis, and participation in a Program Period will not, in and of
itself, entitle an Employee to participate in any other Program Period.

ARTICLE IV
LTIP AWARDS

4.1



Target Awards and Performance Goals.  Within 90 days of the beginning of each
Program Period, as required by the Code, the Committee (or the CEO as authorized
by Sections 5.3 and 5.4 below) in its sole discretion shall establish the Target
Award for each Participant and the performance goals for the Program Period and
notify participants in writing. The performance required to achieve a payout at
target (100% of target), as well as the minimum and maximum payouts, will be
determined by the Committee. Performance goals for a Participant who is a
“covered employee” within the meaning of Code § 162(m)(3) that are intended to
be Performance-Based Compensation must be approved by Company shareholders in
accordance with the procedures set forth in Section 162(m) of the Code.





--------------------------------------------------------------------------------

 



4.2



Award Determination Process.  As soon as practicable after the end of each
Program Period, the Committee shall compare actual performance during the
Program Period to the performance goals for the Program Period and determine the
payout percentage.  The actual payout value of the Award will be the Target
Award adjusted up or down according to the payout percentage, and may be further
adjusted based on individual Participant performance, or such other reason as
determined in accordance with this Section 4.2. All determinations made related
to attainment of performance goals shall be made in the sole discretion of the
Committee, and shall be final and binding on all Participants. Award provisions
shall not be modified or amended if the modification or amendment would cause
compensation payable pursuant to such Award to fail to constitute qualified
performance-based compensation under Code § 162(m).

All payments for a Program Period are totally discretionary.  The Committee (or
the CEO under any delegation of authority made pursuant to Sections 5.3 and 5.4
below) may, for any reason (including, but not limited to, if the individual
Participant’s actions during the Program Period, directly or indirectly,
resulted in a significant negative impact to the Company and/or the advancement
of the Company’s strategic objectives, and/or resulted in a violation of Company
policy(ies), ethical breaches, misconduct, negligence and/or poor job
performance), choose to pay an Award to any Participant that is less than the
amount that would be paid based on actual achievement of the performance goals
for the Program Period, including an actual payout of $0 to such
Participant.  If an eligible Employee becomes a Participant in the Plan after
the Program Period has begun, the Participant’s Award will be prorated
accordingly.  In addition, Awards will be prorated for a Participant who
converts to or from a part-time or flex employment status during a Program
Period.

4.3



Minimum and Maximum Award Payout.  The minimum Award payout for any Program
Period shall be $0. The maximum Award payout for each Participant for any LTIP
Program Period, shall generally not exceed 200% (2 times) of the Target Award as
determine by the Committee (or the CEO under any delegation of authority made
pursuant to Sections 5.3 and 5.4 below) based on performance, but will be within
the discretion of the Committee to determine subject to Section 4.4 with respect
to compliance with the requirements of Code § 162(m). Notwithstanding the above,
the maximum award payout for each Participant for any Program Period shall not
exceed $10,000,000 for that Program Period and may be adjusted to a lesser
amount at the discretion of the Committee.

4.4



Code § 162(m) Compliance.  The Company intends that the Awards to Participants
who are deemed “covered employees” within the meaning of Code § 162(m)(3) will
satisfy the performance-based compensation requirements of Code § 162(m) so that
the Company may deduct any compensation paid under the Plan for federal income
tax purposes without limitation.  If any provision of this Plan or any Award
would otherwise conflict with such intent, that provision, to the extent
possible, shall be interpreted and deemed amended so as to avoid such conflict. 
For a Participant who is deemed a “covered employee” within the meaning of Code
§ 162(m)(3), in no event shall any amount payable hereunder that is intended to
constitute Performance-Based Compensation be paid under this Plan unless the
Committee has certified the achievement of the applicable performance goals.





--------------------------------------------------------------------------------

 



4.5



Payouts of LTIP Awards.  The payout of Awards will be made as soon as
practicable after the end of the Program Period when Award payout amounts have
been determined and generally within ninety days after the end of the Program
Period, but no later than the end of the calendar year following the end of the
Program Period.  Except as provided in Article VII, a Participant must be
employed by the Company or an Affiliated Company as of the Award payout date to
be eligible for the payout; provided, however, that if a Participant ceases to
be employed during or after the Program Period, but prior to the payout date,
due to death, Disability, or Retirement, such Participant remains eligible for a
prorated payout. Payments can be made in the form of 100% cash, 100% Stock
Instruments, or any combination thereof as determined by the Committee. To the
extent an Award payout results in a Participant exceeding any ownership limits
under the Company’s Articles of Incorporation and/or Bylaws, the Award shall be
paid out in cash.

4.6



Non-Transferability of Awards.  No Award shall be assignable or transferable.

4.7



Restrictions on Transfers of Instruments.   All Stock Instruments transferred to
a Participant in accordance with the Plan will be subject to the terms,
conditions, and restrictions on Company Stock set forth in the Company’s
Articles of Incorporation and Bylaws, as amended from time to time, including:
(i) restrictions that grant the Company the right (but not the obligation) to
repurchase shares upon termination of the shareholder’s affiliation with the
Company; (ii) restrictions that grant the Company a right of first refusal if
the shareholder wishes to sell shares other than in the Internal Market;
(iii) restrictions that require the approval of the Company for any other sale
of shares; and (iv) the rules of the Company’s internal market.

4.8



Withholding Requirement.  All Awards are subject to withholding of all taxes,
government mandated social benefit contributions, or other payments required to
be withheld which are applicable to the Participants. If Company stock is
awarded, a Participant will receive shares net of his or her tax withholding
obligation if not enough cash is awarded to cover taxes. 

ARTICLE V
PLAN ADMINISTRATION

5.1



Committee.  Except as otherwise set forth in this Plan, the Plan shall be
administered by the Compensation Committee appointed by and serving at the
pleasure of the Board.  The composition of the Committee shall consist of those
members as described in the Charter of the Committee, as may be amended from
time to time (the “Charter”).

5.2



Committee Meetings and Actions.   The Committee shall hold meetings and have the
authority to take such action as determined in the Charter.





--------------------------------------------------------------------------------

 



5.3



Powers of Committee.  The Committee shall, in its sole discretion, select the
Participants from among the Employees, select the performance goals for each
Program Period, establish Target Awards for Participants for each Program
Period, determine the time at which LTIP Awards are to be paid, determine actual
performance against the established performance goals for purposes of Award
payout calculations, and establish such other terms under the Plan as the
Committee may deem necessary or desirable and consistent with the terms of the
Plan. The Committee may, for any reason, choose to pay an Award to any
Participant that is less than the amount that would be paid based on actual
achievement of the performance goals for the Program Period, including an actual
payout of $0 to such Participant. The Committee shall have the full and
exclusive right to grant and determine terms and conditions of all Awards
granted under the Plan. The Committee shall determine the form of notice that
shall evidence the particular provisions, terms, and conditions. The Committee
may from time to time adopt such rules and regulations for carrying out the
purposes of the Plan, as it may deem proper and in the best interests of the
Company.

The Committee may from time to time delegate its responsibilities as it
determines is necessary, in its sole discretion.  The Committee may correct any
defect, supply any omission, and reconcile any inconsistency in the Plan.  No
member of the Committee shall be liable for any action or determination made in
good faith.  The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons. 

The Committee shall approve participation, Target Awards, and any Award payout
amounts for any Section 16 officers under the securities laws.

5.4



Delegation of Authority.  Pursuant to Section 5.3, the Committee delegates to
the CEO the authority to select those Employees (other than Section 16 officers
under the securities laws and any key executives as determined by the Committee)
who shall participate in the Plan from time to time, and to establish the
eligibility criteria and Target Awards for Employees participating in the Plan
(other than Section 16 officers under the securities laws and any key executives
as determined by the Committee).  The CEO may, for any reason, choose to pay an
Award to any Participant (other than Section 16 officers under the securities
laws and any key executives as determined by the Committee) that is less than
the amount that would be paid based on actual achievement of the performance
goals for the Program Period, including an actual payout of $0 to such
Participant, provided however that such authority may only be exercised by the
CEO after the Committee has determined actual performance against the
established performance goals for purposes of meeting Plan criteria for the
payout of Plan Awards and has determined the payout percentage under the Plan.  
 The CEO shall inform the Committee of any such decisions at the next regularly
scheduled Committee meeting. 

Day to day administration of the Plan shall be performed by employees of the
Company.

5.5



Interpretation of Plan.  The determination of the Committee as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Stock Instruments which may be or have been granted pursuant to the Plan.



--------------------------------------------------------------------------------

 



5.6



Limitation of Liability and Indemnification.

a.



No member of the Committee or of the Board, nor the CEO, shall be liable for any
action or determination made in good faith.

b.



Each person who is or shall have been a member of the Committee or of the Board,
and the CEO, shall be indemnified and held harmless by the Plan Sponsor against
and from any loss, cost, liability or expense that may be imposed upon or
reasonably incurred in connection with or resulting from any claim, action, suit
or proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid in settlement thereof, with the
Company’s approval, or paid in satisfaction of a judgment in any such action,
suit or proceeding against him or her, provided such person shall give the
Company an opportunity, at its own expense, to handle and defend the same before
undertaking to handle and defend it on such person’s own behalf.

ARTICLE VI
CHANGE IN CONTROL

All outstanding LTIP Awards shall become immediately payable in full at target
and in cash upon the occurrence of a Change in Control event.

ARTICLE VII
TERMINATION OF AFFILIATION

7.1



Retirement.  If a Participant qualifies for Retirement while participating in
any Program Period, and provided the Participant does not, subsequent to such
Retirement, affiliate with a Competitor (directly or indirectly as an employee,
consultant, director, officer, or shareholder of more than 5% of equity), the
Participant shall be entitled to the payouts of all outstanding Awards. 
Notwithstanding the foregoing, the payouts will be prorated based on the number
of full months that the Participant actually worked as a full-time employee for
the Company or an Affiliated Company during the Program Period(s), and will be
based on the extent to which the performance goals for the Program Period(s)
have been satisfied.  The payout(s) will be made at the time each outstanding
Award payout is due for each Program Period.     The Company’s determination
with respect to payout amounts based on the above criteria shall be final and
binding on the Participant.

7.2



Death.  If a Participant dies while employed by the Company or an Affiliated
Company, payouts of all his/her outstanding Awards will be made to the
Participant’s estate as provided in Section 4.5 of the Plan.  Payouts will be
prorated based on the number of months that the Participant actually worked as a
full-time employee for the Company or an Affiliated Company during the Program
Period(s), and will be based on the extent to which the performance goals for
the Program Period(s) have been satisfied.  The payout(s) will be made at the
time each outstanding Award payout is due for each Program Period.  The
Company’s determination with respect to payout amounts based on the above
criteria shall be final and binding on the Participant’s estate.



--------------------------------------------------------------------------------

 



7.3



Disability.  Upon the Participant’s separation from service, within the meaning
of Code § 409A, from the Company or an Affiliated Company by reason of
Disability, payouts of all his/her outstanding Awards will be made to the
Participant as provided in Section 4.5 of the Plan. Such payout(s) will be
prorated based on the number of months that the Participant actually worked as a
full-time employee for the Company or an Affiliated Company during the Program
Period(s), and will be based on the extent to which the performance goals for
the Program Period(s) have been satisfied. The payout(s) will be made at the
time each outstanding Award payout is due for each Program. The Company’s
determination with respect to payout amounts based on the above criteria shall
be final and binding on the Participant.

7.4



Other Termination.  Upon the Participant’s voluntary or involuntary separation
from service, within the meaning of Code § 409A, from the Company or an
Affiliated Company (except as otherwise provided in Article VI or in Sections
7.1, 7.2 and 7.3), all rights a Participant has to any outstanding and not yet
paid Awards shall terminate.

ARTICLE VIII
REQUIREMENTS OF LAW

8.1



Requirements of Law.  All Awards pursuant to the Plan shall be subject to all
applicable laws, rules and regulations.

8.2



Governing Law.  The Plan and all agreements under the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, United States
of America.

ARTICLE IX
CLAWBACK

This Plan incorporates by reference the Company’s clawback policy, and any
Participant’s participation in this Plan is subject to such clawback policy.

ARTICLE X
AMENDMENT, MODIFICATION AND TERMINATION

The Committee may amend or modify any provision of the Plan at any time, and may
suspend the granting of Awards under the Plan.  The Board may terminate the Plan
at any time.

The Committee may determine that any Awards granted under the Plan shall be
subject to additional and/or modified terms and conditions, and the terms of the
Award shall be adjusted accordingly, as may be necessary to comply with or take
account of any securities, exchange control, taxation laws, regulations or
practice of any territory which may have application to the relevant
Participant.

ARTICLE XI
MISCELLANEOUS

11.1



Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

11.2



No Right to Continued Employment.  Nothing contained in the Plan or in any Award
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of the Participant’s employment by, or consulting
relationship with, the Company or an Affiliated Company, or interfere in any way
with the right of the Company or Affiliated Companies, subject to the terms of
any separate employment agreement or other contract to the contrary, at any time
to terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an award. 
Any Participant who leaves the employment of the Company or an Affiliated
Company shall not be entitled to any compensation for any loss of any right or
any benefit or prospective right or benefit under this Plan which the
Participant might otherwise have enjoyed whether such compensation is claimed by
way of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.



--------------------------------------------------------------------------------